In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), entered August 20, 2002, as denied his motion pursuant to CPLR 5015 (a) (1) to vacate a judgment entered upon his default in appearing at trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
A defendant attempting to vacate a default judgment must *898establish both a reasonable excuse for the default and a meritorious defense (see Roussodimou v Zafiriadis, 238 AD2d 568 [1997]; Putney v Pearlman, 203 AD2d 333 [1994]). The defendant failed to satisfy either requirement. Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.